DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 

Allowable Subject Matter
Claims 1-28 are allowed.

Regarding claim 1, Sarmiento (US Patent 10,947,992 B2) discloses a fan structure with tray-type impeller comprising (Fig. 12): a fan frame (Fig. 12, 12M, 12N, 12E, 12C) having an upper case (12E) and a lower case (12F, 12H), the upper case having a wind inlet (12F, 12H), and the lower case having a connection seat (the engagement between the motor and the shaft 12J); a tray-type impeller disposed in the fan frame, and having a tray-type fan impeller structure (Abstract, Fig. 12) a plate body (12G) disposed around a hub (12H) having a connection side connected with the hub and a free side extending in a direction away from the hub (Fig. 12, 10:20-42), a top face and a bottom face being defined between the connection side and free side (Fig. 12, 12G), multiple upper boss bodies being pins and arranged on the top face at intervals (7:58-8:14 discusses using surfaces to enhance the disturbance of the boundary layer shown in Fig. 21, 12:63-13:17), multiple gaps being distributed between the upper boss bodies (bosses are used and require gaps to be between each boss body), and the hub (12H) supported on the connection seat of the fan frame (Fig. 12) and corresponded to the wind inlet of the frame body (12E), and a fluid driven by the tray-type impeller to flow into the wind inlet (12H) and to pass through the upper boss bodies and the first gaps, and to flow out from the free side (12N).
However, Sarmiento nor any of the prior art of record teach or suggest:
“the top face being an inclined face,” nor “each upper boss body having a first bottom end to dispose on the inclined face to form an unequal height arrangement,”
Claims 2-19 depend on claim 1 and are therefore allowable.

Regarding claim 20, Sarmiento discloses a fan structure with tray-type impeller comprising (Fig. 12): a fan frame (Fig. 12, 12M, 12N, 12E, 12C) having an upper case (12E) and a lower case (12F, 12H), the upper case having a wind inlet (12F, 12H), and the lower case having a connection seat (the engagement between the motor and the shaft 12J): a hub (12H) supported on the connection seat of the fan frame (Fig. 12), and having a top wall (Fig. 12, 12E) and a circumferential wall (12M) perpendicularly extending from an outer circumference of the top wall, the top wall corresponding to a wind inlet of a fan frame (12H, 10:40-59 discusses that hollow shafts are in the intake and 12N is the fluid outlet) a plate body (12G) disposed around the hub (12H) having a connection side and a free side radially extending from the connection side (12G), the connection side being connected with the hub (12H), a top face and a bottom face being defined between the connection side and free side (Fig. 12, 12G), multiple upper boss bodies being pins and arranged on the top face at intervals (7:58-8:14 discusses using surfaces to enhance the disturbance of the boundary layer shown in Fig. 21, 12:63-13:17), multiple gaps being distributed between the upper boss bodies (bosses are used and require gaps to be between each boss body), and a fluid driven by the plate body to flow into the wind inlet (12H), and to pass through the upper boss bodies and the first gaps, and to flow out from the free side (12N).
However, Sarmiento nor any of the prior art of record teach or suggest:
“the top face being an inclined face,” nor “each upper boss body having a first bottom end to dispose on the inclined face to form an unequal height arrangement,”
Claims 21-23 and 27 depend on claim 20 and are therefore allowable.

Regarding claim 24, Sarmiento discloses a tray-type fan impeller disposed in a fan frame (Fig. 12), the tray-type fan impeller structure comprising: a hub (12H) supported on the connection seat of the fan frame (Fig. 12, the hub is supported on the connection seat between the motor and the motor side end of the frame), and having a top wall (Fig. 12, 12E) and a circumferential wall (12M) perpendicularly extending from an outer circumference of the top wall, the top wall corresponding to a wind inlet of a fan frame (12H, 10:40-59 discusses that hollow shafts are in the intake and 12N is the fluid outlet), and a plate body (12G) disposed around the hub (12H) and having a wind inlet side (the interior portion / connection side to 12H), and a wind outlet side (the free end corresponding to 12N) the inlet side being adjacent to the circumferential wall of the hub (12H, the shaft), the wind outlet side being positioned in a direction away from the hub (12N, Fig. 12), multiple upper boss bodies (Fig. 21) being pins and disposed on one face of the plate body between the wind inlet side and the wind outlet side (disposed across the surface of the plate as shown in Fig. 21), the upper boss bodies being arranged at intervals to form multiple first gaps between the upper boss bodies (Fig. 21), an airflow flowing from the wind inlet side through the upper boss bodies and the first gaps to flow out from the wind outlet (10:40- 59, See also Fig. 2) to lower a periodic noise (Sarmiento discloses the same structure and therefore would have the same effect of “lowering a periodic noise”).
However, Sarmiento nor any of the prior art of record teach or suggest:
“the top face being an inclined face,” nor “each upper boss body having a first bottom end to dispose on the inclined face to form an unequal height arrangement,”
Claims 25-26 and 28 depend on claim 24 and are therefore allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./               Examiner, Art Unit 3745 

/KENNETH BOMBERG/               Supervisory Patent Examiner, Art Unit 3745